IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE

                                                                   FILED
                                                                     October 9, 1998

MATHIVATHANI MOHAN,                        )                      Cecil W. Crowson
                                           )                     Appellate Court Clerk
       Plaintiff/Appellee,                 )      Appeal No.
                                           )      01-A-01-9708-CV-00415
                                           )
VS.                                        )      Davidson Circuit
                                           )      No. 96D-373
                                           )
RATHNASABAPATHY MOHAN,                     )
                                           )
       Defendant/Appellant.                )


                             DISSENTING OPINION


              I respectfully dissent from the majority opinion because I do not think the

trial judge abused her discretion in denying the appellant’s motion for a new trial. The

appellant’s motion does not set out what proof he would offer at a new trial and how

that might change the result below. Therefore, I think the trial judge justifiably

overruled the motion.




                                           _________________________________
                                           BEN H. CANTRELL, JUDGE